Judgment modified by inserting after the word “whatsoever ” in the last line of the second paragraph of the decretal portion thereof the following: But defendants may make and market a stabilizer of substantially the same material and shape as the Davis Stabilizer, provided it is free from the distinctive bright rivets and rivet-heads and precise form of roughening on the members of the device, and any distinctly decorative features of the Davis Stabilizer; and provided further, that there appear conspicuously thereon the word “ Apollo ” or the words “ Apollo Stabilizer,” or any other name distinctively different from “ Davis,” so that such appellation is inseparably part of a member of the device. As so modified the judgment is unanimously affirmed, without costs. No opinion. Conclusion of law numbered 6 is amended by inserting therein a corresponding provision. Present — Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ.